Citation Nr: 0707937	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  


FINDING OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling; left shoulder 
sprain, rated as 20 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; acanthosis nigricans of the 
hands, elbows, and knees (secondary to diabetes mellitus), 
rated as 10 percent disabling; peripheral neuropathy of the 
right lower extremity (secondary to diabetes mellitus), rated 
as 10 percent disabling; peripheral neuropathy of the left 
lower extremity (secondary to diabetes mellitus), rated as 10 
percent disabling; peripheral neuropathy of the right upper 
extremity (secondary to diabetes mellitus), rated as 0 
percent disabling; and peripheral neuropathy of the left 
upper extremity (secondary to diabetes mellitus), rated as 0 
percent disabling; disabilities of common etiology of 
diabetes mellitus that combine to 40 percent; with a combined 
disability rating for all service-connected disabilities of 
70 percent.

2.  The veteran's service-connected disabilities are of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159,  3.340, 3.341, 4.16, 4.18, 4.19 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

An April 2003 letter satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letter 
informed the veteran of what evidence was needed to establish 
the benefits sought (TDIU), of what VA would do or had done, 
and what evidence he should provide, informed the veteran 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claim, 
and told the veteran he may submit lay and medical evidence 
regarding severity of service-connected disabilities to 
support his claim, and specifically requested the veteran to 
have his employer complete an employment information form.

Because the full benefits sought on appeal (TDIU) are being 
granted by this Board decision, no further notice or 
assistance to the appellant is required.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with this issue 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  See 38 C.F.R. § 4.16(a).  

The veteran meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  Service 
connection is in effect for PTSD, rated as 30 percent 
disabling; left shoulder sprain, rated as 20 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
acanthosis nigricans of the hands, elbows, and knees 
(secondary to diabetes mellitus), rated as 10 percent 
disabling; peripheral neuropathy of the right lower extremity 
(secondary to diabetes mellitus), rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity 
(secondary to diabetes mellitus), rated as 10 percent 
disabling; peripheral neuropathy of the right upper extremity 
(secondary to diabetes mellitus), rated as 0 percent 
disabling; and peripheral neuropathy of the left upper 
extremity (secondary to diabetes mellitus), rated as 0 
percent disabling.  The disabilities of common etiology of 
diabetes mellitus combine to 40 percent.  See 38 C.F.R. 
§ 4.16(a).  The combined disability rating for all service-
connected disabilities is 70 percent.  As a result, the 
schedular requirements for the assignment of a TDIU are met.  
38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16.

Having met the objective criteria, the remaining question is 
whether the veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  On this 
question, a September 2006 VA Vocational Rehabilitation 
Counselor report reflects the VA vocational rehabilitation 
counselor's opinions that, due to multiple and significant 
service-connected disabilities, the veteran was seriously 
limited in the ability to return to gainful employment; the 
veteran had a limited ability to sustain employment; and the 
veteran was unable to retrain in a formal academic program or 
pursue full-time employment or achieve a vocational goal.  
The VA vocational rehabilitation counselor's conclusion was 
that the service-connected disabilities rendered the veteran 
unemployable.  

A statement from the last employer reflects that the veteran 
began work as a machinist in 1971, and the veteran last 
worked in July 1991, when he was placed on long-term 
disability from 1991 to 1998, when he was eligible for 
retirement.  The disability(ies) for which the veteran was 
placed on disability retirement are not specified by the 
employer.

An August 2003 VA examination report reflects the examiner's 
opinion that the veteran's physical disabilities that 
included service-connected diabetes mellitus, peripheral 
neuropathy, and left shoulder disability, precluded any type 
of physical employment.  

A May 2003 VA PTSD examination report reflects a diagnosis of 
chronic severe PTSD with recurrent major depressive disorder, 
and a Global Assessment of Functioning (GAF) scale score of 
40. The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
The GAF scale score is based on all of the veteran's 
psychiatric impairments.  A GAF Scale score of 40 (in the 
range from 31 to 40) indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or an major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  The VA psychiatric 
examiner noted that the veteran's depression had worsened, 
that the veteran had more suicidal ideation, had mild 
vocational impairment due to psychiatric symptoms alone, but 
opined that it would be difficult for the veteran to work now 
due to depression and anxiety.  The pertinent diagnosis was 
severe, chronic PTSD with recurrent major depressive 
disorder.

When the veteran's physical limitations for employment are 
considered in conjunction with his service-connected 
psychiatric impairment due to PTSD, the Board finds that the 
combination of physical and mental disabilities renders the 
veteran unable to obtain or maintain substantially gainful 
employment.  For these reasons, and resolving any reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for  a TDIU due to service-connected disabilities 
have been met. 


ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


